       Case 3:20-cv-00051-DPM Document 17 Filed 10/21/20 Page 1 of 1



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     NORTHERN DIVISION

JOSEPH R. HESS                                                PLAINTIFF

v.                        No. 3:20-cv-51-DPM

CHRISTIAN UNDERWOOD
and DOES                                                 DEFENDANTS

                                 ORDER
     Hess hasn't identified the Doe Defendants; and the time to do so
has passed. Doc. 13. His claims against them are therefore dismissed
without prejudice. FED. R. CIV. P. 4(m); Lee v. Armontrout, 991 F.2d 487,
489 (8th Cir. 1993).
     So Ordered.



                                        D .P. Marshall Jr.
                                        United States District Judge
